Citation Nr: 1425118	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1959 to March 1964.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Denver, Colorado Department of Veterans' Affairs (VA) Regional Office (RO).  A video conference hearing was held before the undersigned Acting Veterans Law Judge in March 2014; a copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issue of service connection for posttraumatic stress disorder (PTSD) is referred to the AOJ for appropriate action, to include readjudication.  In January 2012, within one year of the August 2011 rating decision denying service connection for PTSD, additional evidence was submitted (see December 2011 private treatment record).  


FINDINGS OF FACT

1.  Coronary artery disease was not affirmatively shown to have been present during 
service, was not manifested to a compensable degree within one year from the date of separation from service in March 1964.

2.  Coronary artery disease first diagnosed after service beyond the one-year 
presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service.

3.  The Veteran did not serve within the land borders, including the inland 
waters, of Vietnam during the Vietnam era and actual exposure to Agent Orange is not shown.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record 1) that is necessary to substantiate the claim; 2) that VA will seek to provide; and 3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311   (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  October 2010 and December 2010 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board acknowledges the receipt of additional VA treatment records to Virtual VA after the final SOC.  After review, it appears these records are not pertinent to the issue on appeal and therefore no waiver is necessary before proceeding on the merits.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: 1) a present disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for coronary artery disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  If a Veteran is presumably exposed to Agent Orange under 38 C.F.R. § 3.307, there is a presumption of service connection for coronary artery disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) and 3.309(e). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).   

A Veteran must have actually been present on the landmass or inland waters of Vietnam at some point during service to be entitled to the presumption of herbicide exposure. Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam. Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, "blue water" service is expressly excluded since the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Those are considered to be part of the offshore waters of Vietnam, in part, because of their deep-water anchorage capabilities.  The Manual does note an exception regarding Veterans who served as a coxswain aboard the ship and reported going ashore during anchorage.

Thus, in order for the presumption of exposure to be extended to a "blue water" Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  Haas, 525 F.3d 1168.

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records (STRs) note one instance of chest pain in January 1963, but indicate that this was as a result of being struck in the chest and was considered acute and resolved.  Chest X-rays in July 1962 and January 1963 were also negative for any abnormalities.  March 1964 separation examination is silent for any chest or cardiac problems.

Approximately 30 years after service, in March 1997, the Veteran was diagnosed with coronary artery disease and underwent a coronary artery bypass graft in April 1997. 

The Veteran asserts that his service on the USS Carpenter led to his exposure to Agent Orange.  Service personnel records reflect that the Veteran served on the USS Carpenter.  

A December 2010 report from the National Personnel Records Center indicates that it was unable to determine whether the Veteran had service in the Republic of Vietnam.  The report showed that the USS Carpenter was in the official waters of Vietnam for several periods of time, but there was no conclusive proof of in-country service.  (Note: The VA Compensation and Pension service maintains a Vietnam Era Navy Ship Agent Orange Exposure Development Site which has a list of ships that operated on the inland waterways of Vietnam or docked to shore.  This ship is not on this list.)
 
In February 2011, the Joint Records Research Center (JSRRC) issued a memorandum of formal finding of lack of information required to verify exposure herbicides.  The memorandum noted that there was insufficient information to verify service in the Republic of Vietnam or Agent Orange exposure.

At the March 2014 Board hearing, the Veteran testified to distilling water from the coast of Vietnam for the purposes of drinking, cooking, and bathing during his time aboard the USS Carpenter.  He testified that his closest proximity to the Vietnam shore was approximately a half-mile, according to the indication on the pit sword of the ship.  He did not assert that the USS Carpenter ever docked to a pier or navigated an inland waterway in Vietnam.

On the basis of the service treatment records alone, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of a cardiac disability, coronary artery disease was not affirmatively shown to have had onset during service.  The one instance of chest pain in January 1963 was determined by medical staff to be the result of being struck in the chest and was considered acute and resolved.  Direct service connection is not established as the preponderance of the evidence does not show that a cardiac disability was incurred in service.  The Veteran does not assert, and the record does not demonstrate, continuous symptoms relating to coronary artery disease; service connection on the basis of continuity is not established.  

After service, coronary artery disease was diagnosed in 1997, more than thirty years after service, well beyond the one-year presumptive period following separation from service.  Accordingly, the preponderance of the evidence is against a finding of service connection on a presumptive basis.

To the extent the Veteran implies a causal relationship between his cardiac symptoms, and his service, such an implication would constitute the Veteran's opinion, but the Veteran is not competent to provide an opinion regarding the cause of a complex internal medical process like coronary artery disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such a determination requires specialized education, training, or experience, which has not been factually established. 

The record contains no competent medical evidence which relates the Veteran's coronary artery disease to his claimed exposure to herbicides.  Thus, the issue of service connection for coronary artery disease must rely on whether such exposure may be presumed, in which case service connection may be granted.

The Veteran asserts that he was exposed to Agent Orange in the water supply, by distillation of runoff sea water for drinking aboard ship, approximately a half-mile off shore.  The Board notes that, as to what constitutes inland waters, or "brown waters" for presumption purposes, VA's Compensation and Pension Service indicated in a December 2008 Bulletin: "Please be advised that Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  The Bulletin further states that, "inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  

The Veteran has stated his closest proximity to Vietnam was a half-mile; he never contended to docking to a pier, navigating an inland waterway, or stepping foot onto Vietnam.  Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or navigated "brown waters."  There is no evidence of record suggesting otherwise.

Accordingly, the Board finds that the Veteran was not exposed to Agent Orange while serving on the USS Carpenter.  Presumptive service connection for coronary artery disease due to exposure to Agent Orange under 38 U.S.C.A. § 1116 is not established. 

The preponderance of the evidence is against the claim for service connection for coronary artery disease; there is no doubt to be resolved; and service connection is not warranted.

ORDER

Entitlement to service connection for coronary artery disease, post coronary artery bypass graft, is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


